     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 1 of 44 PageID# 2252
                                                                                         nr                n\



                                                                                          JUN 1 7 2019
 1                           IN THE UNITED STATES DISTRICT COURT                                           V)
2                                                                                   CLERK, U^. DISTRICT CBURT
                                                                                           RICHMOND. VA
                             FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                         RICHMOND DIVISION

5
     ROBERT DAVID STEELE,et al.                         Case No.: 3:17-cv-00601-MHL

6
                    Plaintiff,
7
                                                        DEFENDANT'S SWORN STATEMENT
     vs.

8

     JASON GOODMAN,et al..
9

                    Defendant
10


11
                                 DEFENDANT'S SWORN STATEMENT
12


13
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
14
     Further, I hereby attest that the attached exhibits are accurate and true copies of source
15


16
     documents as described. Video and telephone recording transcripts may contain typos due to

17   voice to text transcription software. True and accurate copies of original video and audio

18
     recordings can be provided should it please the court.
19
     Signed this         day of June 2019
20


21


22
                                            Defendant/^ Se Jason Goodman

23


24

                                                                                 Jason Goodman,Pro Se
25
                                                                                  252 1^ Avenue Apt 6j
26                                                                                 New York, NY 10001
                                                                         lruth@,crowdsourcethetruth.or£
27


28

     DEFENDANT'S SWORN STATEMENT - 1
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 2 of 44 PageID# 2253



1                            IN THE UNITED STATES DISTRICT COURT

2

                             FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                         RICHMOND DIVISION

5
     ROBERT DAVID STEELE,et al..                        Case No.: 3:17-cv-0060I-MHL

6
                    Plaintiff,
7
                                                        DEFENDANT'S RESPONSE TO
     vs.
                                                        PLAINTIFF'S MOTION FOR RULE 11
8
                                                        SANCTIONS
     JASON GOODMAN,et al.,
9

                    Defendant
10


11
      DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
12


13
            Comes now. Defendant Goodman,Pro Se, with this response to Plaintiffs motion for
14
     Rule 11 sanctions. The irony ofPlaintiff calling for sanctions is laughable. Defendant has made
15


16
     every effort to answer the ridiculous, overblown and unfounded claims ofPlaintiff in a concise

17   and professional manner,introducing to the record ONLY facts, evidence and true information in
18
     support of his defense. Defendant would like this matter to be closed without further misuse of
19
     the time and resources ofthis honorable court and has made every effort to do that. Plaintiffs
20
     instant legal action is a fundamental fraud built on false, baseless and inaccurate claims that are
21


22
     unsupported by evidence, have no basis in law or fact and fail to state a claim for which relief

23   can be granted. Defendant stands by his statements regarding Plaintiff and still believes them to

24
     be true and correct and supported by real evidence. In direct response to Plaintiffs motion, the
25
     only fools involved in this matter are the Plaintiff, his attorney, Intervenor Applicant and their
26
     band ofco-conspirators, more of which have come forward admitting that the alleged conspiracy
27


28
     DOES in fact exist. Additional evidence ofthis conspiracy will be presented in this pleading.
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - I
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 3 of 44 PageID# 2254



1                                     FACTUAL BACKGROUND

2
        1. According the Merriam-Webster.com the historic, clinical definition of an "idiot" is
3
           someone whose "mental development never exceeds that of a normal child". To describe
4

           a public figure as an idiot is a clearly understood matter ofopinion and although it may
5


6          hurt Plaintiffs feelings, this and similar statements are protected first amendment speech
7      2. Plaintiff has publicly stated, without supportive evidence,that "we actually believe that
8
           there is a colony on Mars that is populated by children who were kidnapped and sent into
9
           space on a 20 year ride. So that once they get to Mars, they have no alternative but to be
10

           slaves on the Mars colony." This has been previously cited as evidence in this legal
11


12         matter and reprinted in newspapers and websites around the country. While this might be

13         a statement one could expect a normal, as yet uneducated, or otherwise fanciful child to
14
            make, it is not something we would reasonably expect a well-adjusted adult to say,
15
           particularly not in a public forum on a broadcast to millions. It remains Defendant's
16

            belief that only a person with no ability to differentiate fact from fantasy, possibly
17


18         someone with severe mental illness or otherwise defined as a real idiot would make such

19         a statement.

20
        3. Plaintiff and his demonstrably unscrupulous attorney have acted in a pattern and practice
21
            which relies on intimidation, threats and initiation of legal action as a method of attack
22

            and / or to achieve political goals rather than actually seeking relieffor real damages. In
23


24          a video interview with social media personality David Seaman, Plaintiff Steele clearly
25          articulates this intention(https://vimeo.com/33529Q980I stating "We are going to take
26
            down YouTube and Google and Facebook and Twitter and Amazon and Wikipedia and
27
            Meetup and then they are all going to pay millions and millions and millions ofdollars
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 2
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 4 of 44 PageID# 2255



1          because Iam going to personally do my very best to inspire with a legal summit ten
                                                                                                      \
2
           thousand lawsuits..." Plaintiff has been doing his best to make good on his promise to
3
           waste public legal resources fighting his own political battles. His attorney, Steven S
4

           Biss now represents Congressman Devin Nunes in a series of lawsuits that have been
5


6          universally derided as baseless attacks on journalism and the first amendment and almost
7          certain to fail on their lack of merits. Biss employs the same overreaching tactics in
8
           demanding years oftax returns and other unnecessary documents via discovery which
9
           seem clearly intended to reveal personal information about opponents to be used against
10

           them, rather than actually seeking relief for a legitimate claim or information directly
11


12         related to disputed claims in a given action.

13         (https://www.fresnobee.com/news/local/article231932983.html)
14
        4. Counsel for Plaintiff is in a regular practice of attempting to overwhelm legal opponents
15
           with inappropriate legal action and huge unfounded financial demands for claimed
16

           damages. It is Defendant's belief that this method is intended to intimidate opponents
17


18         and frighten them into submission, very likely through arbitrated settlement or to

19         otherwise break the financial back of an opponent by forcing them to retain counsel, also
20
            ultimately resulting in a settlement. Defendant has thwarted this by responding pro se and
21
            now it seemingly appears the often-censured attorney Biss seeks to confound the
22

            Defendant with elements oflegal process and by failing to adhere to the most significant
23


24          rules of procedure, most recently in his improper scheduling of26fconference. Biss sent

25          a confirmation email to iasongoodman72@.protonmail.com. This is NOT an email
26
            address provided by Defendant. This is NOT Defendant's email address ofrecord with
27
            regard to this or any other matter. This is NOT an email address Defendant has ever
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 3
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 5 of 44 PageID# 2256



 1         communicated with Biss through. This is NOT an email address Defendant has access to
2
           When no response was received to Biss' request for confirmation, no further attempts
3
           were made to confirm the scheduled time with Goodman. Biss proceeded in bad faith,
4

           knowing Goodman had never specifically said he would be available on the date and time
5


6          requested, and Goodman was in fact, not available to confer at the inappropriately

7          scheduled time. It is Defendant's belief that this was done purposefully in an attempt to
8
           "get ahead" of Defendant with time consuming legal process which might overwhelm
9
           and deadlines which Biss may have hoped Goodman would miss, resulting in default or
10

           some other advantage for Plaintiff.
11


12      5. Biss was sanctioned by a three judge panel ofthe circuit court on November 20,2008 for

13         his role in a "corporate and securities matter, in which he violated professional rules that
14
           govern competence,scope of representation, and misconduct that involves
15
           DELIBERATELY WRONGFUL ACTS [emphasis added] that reflect adversely on his
16

           fitness to practice." This is a stem censure and speaks directly to attorney Biss' conduct
17


18         in this instant legal matter. Defendant directly questions Biss' fitness to practice law or

19         even abide by it.
20
        6. During the one year and one-month period ofsuspension resulting from the above
21
           referenced matter, Biss again totally disregarded the law,the orders ofthe court and any
22

           semblance ofethics by continuing "to negotiate with an insurance company on behalfof
23


24         a client in a personal injury matter." For this violation, Biss was sanctioned for another

25         30 days, and again the court found this to be "misconduct that reflects adversely on the
26
           lawyer's fitness to practice"
27


28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 4
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 6 of 44 PageID# 2257



 I     7. On October 18,2010, the Virginia State Bar Disciplinary Board issued a public
2
           reprimand to Biss for violating a professional rule that governs conflict of interest
3
           involving a former client. This was an agreed disposition of misconduct charges.
4

       8. On July 24,2017 in a matter brought by the New York State Department of
5

6          Environmental Conservation, Steven Scott Biss and his corporation BissCo were found to

7          have committed violations of Articles 17 and 27 ofthe Environmental Conservation Law

8
           of the State ofNew York and Title 6 ofthe Official Compilation of Codes, Rules and
9
           Regulations of the State of New York(6 NYCRR)Parts 360, 372, 374,612,613,and
10

           614. A civil penalty ofone hundred twenty-two thousand two hundred fifty dollars
11

]2         ($122,250) was assessed against Biss and BissCo jointly and severally. These actions

13         speak collectively to the integrity, demeanor and general conduct of Steven Scott Biss,
14
           both as an unfit to practice attorney and an immoral person. They illustrate an individual
15
           who is willing to do whatever he chooses and whatever is necessary to achieve his
16

           desired outcome,irrespective ofthe law, the public health, the truth, facts or ethics. He
17


18         has demonstrated a pattern and practice of deceptive, shameful actions characterized by

19         dishonesty throughout his career that according to court rulings, call his fitness to practice
20
           law into question. It is Defendant's hope that this honorable court will keep these
21
           important facts in mind when considering the false and outrageous claims ofPlaintiff and
22

           his totally out ofcontrol counsel.
23


24      9. Throughout the course ofPlaintiffs solicitation of$250,000(two hundred fifty thousand
25         dollars) in charitable contributions to his 501(c)(3)tax exempt corporation, and even to
26
           this very day. Plaintiff claims to have written the NATO Open Source Intelligence
27
           Handbook despite adamant, credible claims to the contrary. The retired Four-Star U.S.
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 5
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 7 of 44 PageID# 2258



1          Army General who was in charge of the NATO Southern Atlantic Command at the time
2
           ofthe book's publication has declared Plaintiffs claim "ridiculous" and false. In a
3
           telephone interview published on May 1,2019, Keman states with no equivocation,
4

           Plaintiffs claim of authorship is ridiculous.(EXHIBIT A)Defendant has no reason to
5


6          doubt the General's testimony and many to doubt Plaintiffs. Defendant remains

7          confident in his statement that Plaintiffs claims of writing the Open Source Intelligence
8
           Handbook are false, or at least materially misleading. Using such a false claim to entice
9
           the public to donate to a 501(c)(3) tax exempt corporation is ofcourse charity fraud.
10

        10. Throughout the course of his solicitation of$250,000(two hundred fifty thousand
11


12         dollars) in charitable contributions to his 501(c)(3)tax exempt corporation. Plaintiff

13         claimed to have been "nominated"for a Nobel Peace Prize. The only supportive
14
           evidence to substantiate this claim is a PDF document authored by Plaintiff himself,
15
           posted to his own web site (https://robertdavidsteele.com/wp-
16

           content/uploads/2015/12/NOMINATION-FOR-THE-NOBEL-PEACE-PRIZE-Robert-
17


18         David-Steele.pdf). Plaintiff has even suggested during this legal proceeding that

19         Defendant should have KNOWN Defendant's own statements to be false, because
20
           according to Plaintiff the true facts are contained in this document on Plaintiffs website.
21
           Even a cursory examination ofthe document's properties(EXHIBIT B)reveals the
22

           "nomination" was in fact written by Plaintiff himself using a nine-year-old version of
23


24         Microsoft Word and an equally antiquated revision of Adobe Acrobat. Since the start of

25         this legal action, and Defendant's vehement public proclamations of Plaintiffs extensive
26
           fraud, Plaintiff has taken to revising his language on this particular talking point,
27
           referring to it as a"recommendation" for the Nobel prize nomination rather than an actua
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 6
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 8 of 44 PageID# 2259



1          nomination. This change was made AFTER nearly $10,000 was contributed to Plaintiffs
2
           501(c)(3) by members of Defendant's viewing audience and after doubts with regard to
3
           the veracity ofthe initial claim were raised in regard to this lawsuit. It is Defendant's
4

           belief that Plaintiff has made this revision because Plaintiffis fully aware that falsifying
5


6          his credentials or falsely embellishing his resume to entice charitable donations IS

7          CHARITY FRAUD. No actual evidence ofa Nobel Peace Prize nomination has been

8
           shown and none exists to the best of Defendant's knowledge. Defendant stands by his
9
           statements that Plaintiff is both and idiot and a fraud.
10

        11. During a YouTube broadcast that has since been removed from the internet. Plaintiff has
11


12         publicly declared that discovery in this instant legal action has informed him that

13         Defendant is paid by Israeli Mossad,this is categorically false. The improperly
14
           scheduled 26f conference did not take place until May 2019, and no documentation has
15
           been produced as yet. Plaintiffs comments were made months prior to May 2019 and
16

           Defendant has never received any funding or any payments whatsoever from Israeli
17


18         Mossad or any related entities to the best of Defendant's knowledge. This is one ofthe

19         key themes propagated by various members of the conspiracy to defame Defendant.
20
        12. As previously submitted in these proceedings,(EOF No.78 EXHIBIT I)Intervenor
21
           Application D. George Sweigert, telephone Manuel Chavez III, making substantially the
22

           same claim, falsely stating that Defendant Goodman was paid by Black Cube
23


24         (http://www.blackcube.com'l a private intelligence firm in the UK comprised offormer

25         Mossad agents and operatives, according to their own public website.
26
        13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal
27
           emails with Defendant. Among these were messages Chavez claims are communications
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 7
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 9 of 44 PageID# 2260



1          from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
2
           highly placed in the organization ofthe monetized conspiracy to harass and defame
3
           Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
4

           attack Defendant Goodman's reputation with false allegations claiming Goodman is an
5


6          agent ofIsrael and / or paid by Mossad.

7       14. Additionally, Chavez provided communications between Plaintiff, Chavez, Thomas
8
           Shoenberger and Tanya Cornwell the wife of counsel for Plaintiff, Steven Biss.
9
          (EXHIBIT C)This email provides evidence that counsel for Plaintiff Biss is using his
10

           wife as a "cutout" or conduit through which he can indirectly communicate with the co-
11


12         conspirators and still provide the plausible claim that"I haven't spoken with (fill in the

13         name)". This email provides substantial evidence ofthe conspiracy alleged by
14
           Defendant. A transcript of a publicly broadcast multiparty phone conversation between
15
           Simpsons, Chavez,Intervenor Applicant and others has been submitted as evidence
16

           previously in this matter(ECF No. 78 EXHIBIT A).
17


18      15. Chavez provided an email between Plaintiff and Chavez in which Plaintiff admits he is in

19         direct contact with alleged co-conspirator Tyroan Simpson,(EXHIBIT D)and seeks
20
           approval from Biss' wife Tanya for communicating with Simpson against Biss'
21
           instructions. It would seem Biss had advised Steele not to communicate with Simpson in
22

           an effort to hide their collaboration and provide further evidence ofconspiracy.
23


24      16. In the rule 11 motion. Plaintiff has expressed incredulity at the fact that the mere filing of

25         this legal action, in absence of a judgment, has not stopped Goodman from producing
26
           broadcasts that address Plaintiffs abuse ofthe legal system. Plaintiffs multiple frauds on
27
           the public and Plaintiffs ongoing efforts to harass and intimidate Goodman, Goodman's
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 8
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 10 of 44 PageID# 2261



1          talk show guests and audience. Goodman continues to report and comment on the
2
           activities ofPlaintiff and his associates as they are matters of public interest.
3
        17. Plaintiffs motion for rule 11 sanctions against Goodman has no basis in fact or law and
4

           is yet another in a long series of intimidation tactics intended to distract Defendant from
5


6          investigative journalism, derail Defendant's reporting on alleged wrongdoing by Plaintiff
7          and otherwise result in gaining some advantage over Defendant with regard to this legal
8
           action.
9
        18. Goodman made statements regarding Biss' association with Congressman Devin Nimes
10

           based on information and beliefthat those statements were true and correct. Goodman
11


12         remains consistent in that belief. A journalistic source close to Nunes told Goodman

13         directly that Biss was recommended to Nimes by Steele. Shortly after filing the suit
14
           against Twitter, Nunes made an appearance on Fox News
15
           (https://www.voutube.com/watch?v=U 1 cSbOYIPci in which he repeated Plaintiffs
16

           talking points as articulated in the above referenced David Seaman interview, claiming
17


18          multiple lawsuits would be filed against Twitter, Google and others. Goodman's claim

19          was made in good faith, and Goodman believes to this day that Plaintiff either directly or
20
           indirectly recommended Biss to Nunes or otherwise played some role in connecting the
21
           two parties and / or has influence over Nunes' suit via interaction with Biss. Intervenor
22

            Applicant has made numerous public calls in now deleted YouTube broadcasts for
23


24          Congress to open an investigation into the incidents at the Port of Charleston on June 14,

25         2017, despite the FBI's completion ofa full investigation. Intervenor Applicant has also
26
            publicly proclaimed Devin Nunes will now be somehow compelled to act in response to
27
           this instant legal matter. Furthermore, the Nunes/Biss Twitter lawsuit has been
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 9
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 11 of 44 PageID# 2262



'          universally derided by legal experts on both sides ofthe political fence for numerous
2
           shortcomings, improprieties and obvious legal missteps. Both Twitter and the one non-
3
           fictional co-defendant have pointed out that filing in VA state court represents possible
4

           venue shopping and / or publicity efforts but is not the appropriate venue given Nunes
5

6          California residency, Twitter's primary business location and a stipulation in the Twitter

7          EULA that all civil matters are to be adjudicated in California. These substantial

           deficiencies aside, legal experts consider the action virtually guaranteed to fail given
9
           Twitter and all social media networks are currently protected by CDA 230 and suits of
10

jI         this nature have not succeeded since the Digital Millennium Copyright Act came into
12         being in the late 1990s. Any legitimate lawyer with an honest claim should be aware of

13         this, as should any competent member of Congress. A more sensible approach would be

           to advise a sitting Congressman to introduce legislation to address shortcomings in the
15
           arguably obcelete statute as Senator Josh Hawley has done,Just this past week
16

           fhltDs://www.hawlev.senate.gov/senator-hawlev-introduces-legislation-amend-section-

]8         230-immunitv-big-tech-companiesl Based on these facts it is Defendant's belief that

19         Counsel for Plaintiff has an ulterior motive in representing Mr. Nunes, possibly as simple
20
           and bilking the a potentially gullible representative for money and / or publicity. It
21
           should also be noted that the Nunes/Biss suit against Twitter contains allegations against
22

           journalists who have authored unfavorable news items about representative Nunes and
23

24         has already been amended to eliminate the false claim that specific words in a journalist's

25         tweet where highlighted in bold type. In a recent Fox News interview,
26
           fhttps://w^^w.techdirt.com/articles/20190411/15061441985/devin-nunes-admits-that-his-
27
           bogus-defamation-lawsuits-are-reallv-aboul-phishing-iournalists-sources.shtmn Mr.
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 10
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 12 of 44 PageID# 2263



1           Nunes states "I am absolutely sure that they do not want this to get to discovery so that
2
            we find out who their sources are." This statement echoes the underhanded tactics
3
            practiced by Plaintiff and his "unfit to practice" attorney. They have demonstrated a
4

            pattern and practice ofthreatening adversaries with discovery and then seeking
5


6           outrageous overreaching document production in that process. They wield civil legal
7           measures like a weapon and have frequently spoken about using it to get personal,
8
            sensitive or otherwise protected information from individuals who they perceive as
9
            adversaries. Plaintiff and his attorney falsely believe they can use the discovery process
10

            in a fraudulent civil legal matter to pierce the armor ofthe U.S. Constitution and
11


12          protection ofjournalistic sources and the American public's right to a free press and
13          freedom of speech.
14
         19. Plaintiffs coimsel Steven S. Biss is in the regular practice offlouting the law and
15
            encouraging frivolous and vexatious punitive legal action against unfavorable journalists
16

            in direct conflict with the first amendment right to free speech. This tactic was used
17


18          against Jake Morphonios, as revealed by Morphonios' name appearing in the original
19          complaint filed in this matter.(EOF No. 1 page 32 paragraph 26). This error reveals Hiss'
20
            cut and paste approach to bringing vexatious and frivolous suits against journalists or
21
            those seeking to do legitimate investigation into the activities ofthe clients he represents
22

         20. Another email provided by Manuel Chavez 111 reveals not only that Biss' wife Tanya
23


24          Comwell, was actively encouraging Chavez to bring suit against Goodman(in lieu of

25          Steele doing so)she is in fact the actual author ofthe Morphonios lawsuit, and therefore,
26
            conceivably at least partly due credit for authoring the original complaint in this instant
27
            legal action.(EXHIBIT E)In this email Comwell goes as far as stating "I'm guessing a
28

      DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 11
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 13 of 44 PageID# 2264



1          halfa million bucks they will throw at you to just make it go away" clearly stating the
2
           intention and expectations of Plaintiffs legal team at the outset ofthis matter.
3
        21. In a video posted to YouTube on June 23,2019, Manuel Chavez III revealed that a user
4

           with the handle AMABISS had provided him with payments totaling one thousand five
5


6          hundred dollars($1,500)via Patreon on August 1,2017 at the exact time frame the

7          events detailed in this legal matter where taking place.(EXHIBIT F)Chavez has
8
           confirmed that usemame AMABISS is Tanya Comwell, wife of counsel for Plaintiff
9
           Steven S. Biss.
10

        22. Plaintiff Steele has directly and publicly interacted with George Webb Sweigert, brother
11


12         ofIntervenor Applicant both on video

13         fhttps://www.voutube.com/watch?v=hMJoA050ZY8'l and via email as presented in ECF
14
           No.78 Exhibt O)
15
        23. Plaintiff Steele has directly and publicly interacted with Manuel Chavez III on several
16

           occasion including on videos still viewable on YouTube
17


18         fhttps://www.voutube.com/watch?v= Xtz SOtH 1 ul. Plaintiff has also privately

19         communicated with Chavez in a clandestine manner via email as revealed by Manuel
20
            Chavez earlier this week.
21
        24. Chavez is an associate of Intervenor Applicant and has been paid by Intervenor Applicani
22

            and has received direct instructions from Intervenor Applicant. Intervenor Applicant
23


24          operates a YouTube channel under the account name "Prepper Kitty Intel PKI". Many

25          exhibits in this instant legal matter have referenced this YouTube accoimt. YouTube
26
            usemame Prepper Kitty Intel has paid Chavez via YouTube Superchat(EXHIBIT G)
27


28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 12
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 14 of 44 PageID# 2265



 1      25. Intervenor Applicant has directly and publicly interacted with George Webb Sweigert,
2
            Manuel Chavez III, and Tyroan Simpson, evidence of these communications has been
3
           provided previously in these pleadings.
4

        26. According to pleadings and public statements by Intervenor Applicant he has interacted
5


6           with Susan Lutzke/Holmes privately in revealing the identity of O. Marshall Richards

7          and other matters.

8
        27. According to statements by Susan Lutzke/Holmes she has interacted with Intervenor
9
            Applicant privately in revealing the identity of O. Marshall Richards and other matters.
10

           fhttps://www.voulube.com/watch?v=WwvRPFhW-HEI
11


12      28. Counsel for Plaintiff is in a regular practice of ignoring the law,lying to courts, clients,

13         legal adversaries and the public. In 2009, Counsel for Plaintiff had his legal license
14
           suspended by the VA State Bar Association for one year. Despite this severe measure,
15
            Biss continued to practice law in direct defiance ofthe order, earning an extended
16

            suspension for the transgression. Despite this, Biss continued his unscrupulous and
17


18          unlawful activity. On July 24,2017, it was determined that both Counsel for Plaintiff anc

19          a corporation owned by Counsel, Bissco Holdings,Inc ("Bissco") had violated New York
20
            State Environmental Conservation regulations. Multiple counts detailed Counsel's
21
            improper disposal of hazardous toxic waste and demonstrated Counsel for PlaintifPs total
22

            disregard for the law,the environment and the health and safety ofthe general public.
23


24          fhttps://www.dec.nv.uov/hearings/l 10879.htmn. The New York State Department of

25          Environmental Conservation was awarded defaultjudgements against Steven S. Biss and
26
            Bissco In the Matter ofthe Alleged Violations of Articles 17 and 27 ofthe Environmental
27
            Conservation Law ofthe State of New York and Title 6 ofthe Official Compilation of
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 13
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 15 of 44 PageID# 2266



1          Codes, Rules and Regulations ofthe State ofNew York(6 NYCRR)Parts 360,372,374,
2
           612,613, and 614. Biss was ordered to pay a civil penalty in the amount ofone hundred
3
           twenty-two thousand two hundred fifty dollars ($122,250).(DEC Case No. R5-
4

           20120627-2006)
5


6       29. Defendant Goodman has never been sanctioned, arrested, accused or charged ofany

7          crimes or legal wrongdoing, prior to the allegations of Plaintiff.
8
        30. In PlaintifTs Motion for rule 11 sanctions. Plaintiff claims to have never had any
9
           communication with Intervenor Applicant, but then immediately contradicts this claim,
10

           stating he has received email communications from Intervenor Applicant. The motion
11


12         goes on to describe counsel for Plaintiff responding to Intervenor Applicant making this

13         denial of communication and semantic maze to be navigated by anyone trying to
14
           determine ifthere has or has not been communication between parties and / or
15
           representatives or intermediaries. To clarify Defendant's claim, while it is clear the
16

           alleged co-conspirators have gone out oftheir way to avoid direct communicaitons
17


18         between certain parties, there are common connections that allow indirect

19         communications which facilitate the alleged conspiracy and circumvent the capabilities
20
           ofcivil legal matters.
21
        31. On July 7,2017 Plaintiff sent an email communication to George Webb Sweigert, brothei
22

           ofIntervenor Applicant, stating"A massive law suit is about to be filed against Jason
23


24          Goodman by a lawyer who specializes in defamation cases. Manny is the one who will

25          be in front"(EXHIBIT H) Manny is Manuel Chavez III, one of the individuals who was
26
            on the multiparty video chat in which Sweigert agreed to a monetized harassment effort
27
            targeting Defendant as presented here in previous pleadings. This email was sentjust
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 14
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 16 of 44 PageID# 2267



 1          three weeks after Tanya Comwell sent the above referenced email to Manuel Chavez III
2
            encouraging him to sue Defendant Goodman. It is conceivable that Plaintiff intended to
3
            use Chavez as a"cut out" to bring the same type oflegal action against Defendant
4

            Goodman,subjecting Goodman the the same legaljeapordy and assumed need to hire
5


6           cousel and subsequent financial ruin, without subjecting himself to the risk offines for

7           legal fees or other sanctions. It now seems Chavez' sense of self-preservation prevented
8
            him from complying with this plan and may have led to the break in the relationship, and
9
            dissention in the ranks of the conspirators.
10

                                               CONCLUSION
11


12          To the best of his knowledge, Defendant has made NO false statements and has not

13   intentionally misrepresented any facts. Defendant has not presented any information or entered
14
     any motions or pleadings for improper purpose, nor to harass, cause unnecessary delay, nor
15
     needlessly increase the cost of litigation. The exact opposite is in fact the truth. Plaintiff has
16

     done each ofthese things while Defendant has sought to end this matter as quickly and with as
17


18   little disruption and wasted resources as possible. For the above stated reasons. Plaintiffs

19   motion for rule 11 sanctions should be denied, and Defendant Goodman humbly requests that the
20
     court consider sanctions against Plaintiff and Counsel Biss as the evidence presented in this
21
     pleading speaks for the facts ofthis matter.
22


23


24


25

                                                                                         Gdman,Pro Se
26
                                                                                   252   Avenue Apt 6j
27                                                                                 New York, NY 10001
                                                                          truth@.crowdsourcethetruth.or£
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 15
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 17 of 44 PageID# 2268



1                                              EXHIBIT A

2
                       Transcript of phone interview with General William Keman
3
     1
4    00:00:00,030 --> 00:00:06,060
     morning general Kernan can you hear me alright? I can yeah okay thank you
5


6    2
     00:00:06,060 -> 00:00:14,969
7    for speaking with me yeah no problem there's a slight delay what I've
S
     3

9    00:00:14,969 --> 00:00:23,519
     basically got a hole in my spinal cord from parachuting and it puts blood on my
10

     4
11
     00:00:23,519 -> 00:00:32,820
12   brain and is basically robbing my my hearing but have trouble fixing this

13   5
     00:00:32,820 -> 00:00:38,600
14
     thing so you just have to bear with me here I'm very sorry to hear that
15
     6
16   00:00:41,510 -> 00:00:45,210
     well just something 1 got to deal with yeah
17


18   7
     00:00:45,210 -> 00:00:50,789
19   before we begin sir do I have your permission to record the call so 1 can
20
     8
21   00:00:50,789 -> 00:00:55,620
     make a transcript that will be used as evidence in this lawsuit against me
22

     9
23
     00:00:55,620 -> 00:00:58,340
24   coming from Robert David Steele

25   10
     00:00:58,340 -> 00:01:01,720
26
     Yeah sure no problem
27
     11
28   00:01:01,720 ->00:01:05,060
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 16
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 18 of 44 PageID# 2269



 1   okay
     have you had an opportunity to review 12
2


3    00:01:05,180 -> 00:01:10,320
     this document background information on Robert David Steele and the other people
4

     13
5
     00:01:10,320 --> 00:01:18,689
6    were going to talk about yeah I did review what you sent me today had an

7    14
     00:01:18,689 -> 00:01:29,090
 8
     opportunity to to look through it little convoluted here is what appears to be a
9
     15
10   00:01:29,090 --> 00:01:35,880
     real screwy situation with this guy you know yeah so you don't recognize this
11


12   16
     00:01:35,880 --> 00:01:40,020
13   individual you never worked with him in the development ofthe NATO open-source
14
     17
15   00:01:40,020 -> 00:01:47,520
     intelligence handbook as he claims
16   I do not know this guy as far as 1 know
17
     18

18   00:01:47,520 ~> 00:01:54,500
     I may have run across him but I do not know Steele or any ofthe other people
19

     19
20
     00:01:54,509 ~> 00:02:00,080
21   that that you sent me information on right but ofcourse in the book the NATO

22   20
     00:02:00,090 ~> 00:02:04,680
23
     open-source intelligence handbook you reference this open source solutions
24
     21
25   00:02:04,680 -> 00:02:09,680
     company as a contributor is that correct?
26


27   22
     00:02:09,680 -> 00:02:20,760
28   the the pamphlet that that was done by SACLANT was a collaborative effort by
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 17
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 19 of 44 PageID# 2270



 1

     23
 2


 3   00:02:20,770 --> 00:02:30,390
     the the SACLANT staff which of course was a multinational staff that was done
4

     24
 5
     00:02:30,390 --> 00:02:41,560
6    for the the joint and multinational command that that I commanded of course

 7   25
     00:02:41,560 --> 00:02:47,620
 8
     I put the forward on it I was asked iff wrote that I did not it was a
 9
     26
10   00:02:47,620 --> 00:02:55,240
     collaborative effort by by the SACLANT staff right and in this paragraph
11


12   27
     00:02:55,240 --> 00:03:01,540
13   in your forward you say this publication has benefited greatly from the continued
14
     28
15   00:03:01,540 --> 00:03:07,810
     collaboration between my staff and the staff ofopen source solutions inc I
16

     29
17
     00:03:07,810 -> 00:03:12,880
18   think this is the main source of disagreement between Robert David Steele

19   30
     00:03:12,960 -> 00:03:20,260
20
     and the reporting that we've done he claims that he is somehow part of open
21
     31
22   00:03:20,260 --> 00:03:28,520
     source solutions but I'm unable to find
23
     any information online to corroborate what he says
24
     32
25   00:03:30,720 --> 00:03:38,860
     well I know nothing about Steele having anything to do with writing this and I
26


27   33
     00:03:38,860 --> 00:03:47,010
28   saw where he claimed that he wrote 85% ofthis I find that very hard to believe
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 18
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 20 of 44 PageID# 2271



 1

     34
 2


 3   00:03:47,010 --> 00:03:53,680
     unquestionably we do use contractors from time to time but given the type of
 4

     35
 5
     00:03:53,680 --> 00:03:58,720
 6   document ofcourse I'm going back eighteen years now but given the type of

 7   36
     00:03:58,720 -> 00:04:04,600
 8
     document that that was we would have used the subject matter experts from the
 9
     37
10   00:04:04,600 -> 00:04:09,580
     SACLANT staff to put that document together so the notion that one
11


12   38
     00:04:09,580 --> 00:04:14,680
13   individual would have written 85% of it is not compatible with what you're
14
     39
15   00:04:14,680 -> 00:04:17,380
     describing right?
16

     40
17
     00:04:17,460 --> 00:04:24,160
18   oh no
     I find it highly unlikely that one
19

     41
20
     00:04:24,360 -> 00:04:31,000
21   person could have written that it is too complex a document for one individual to
22   42
     00:04:31,000 --> 00:04:35,120
23
     have written that too many different disciplines and things like that this is
24
     43
25   00:04:35,220 --> 00:04:39,300
     a document over 50 pages
26


27   44
     00:04:39,300 -> 00:04:42,060
28   I'm sorry say that again
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 19
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 21 of 44 PageID# 2272



 1

     45
2
     00:04:42,060 --> 00:04:44,600
3    it's a it's a lengthy document over 50 pages and I

4

     46
5
     00:04:44,720 -> 00:04:49,759
6    presume it covers too many different subjects for one person to have written

7    47
     00:04:49,759 --> 00:04:55,220
S
     the whole thing that's correct
9    this would have been this would have

10   48
     00:04:55,220 --> 00:05:02,330
11
     been done by various people within the staff that had staff expertise in the
12
     49
13   00:05:02,330 -> 00:05:08,660
     various areas of that of that document it was like I said it would have been a
14


15   50
     00:05:08,660 --> 00:05:13,460
16   collaborative effort it would have been staffed numerous times within the within

17
     51

18   00:05:13,460 --> 00:05:20,160
     the headquarters and then subsequently approved by the by the chief of staff
19

     52
20
     00:05:20,160 -> 00:05:27,460
21   before it went to me for final approval mm-hmm and do you recall speaking well

22   53
     00:05:27,470 -> 00:05:32,060
23
     sorry it was an email communication with this person who presented herself as Pat
24
     54
25   00:05:32,060 --> 00:05:39,260
     Ingraham who I believe is Susan Lutzke you remember that email exchange right?
26


27   55
     00:05:39,280 --> 00:05:47,380
28   Yeah, I just vaguely remember that that conversation or email
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 20
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 22 of 44 PageID# 2273



 1

     56
 2
     00:05:47,380 --> 00:05:52,340
 3   I don't recall whether it was a

 4   telephone conversation or an email but I
 5
     57

 6   00:05:52,340 --> 00:05:58,130
     was basically asked if if I wrote that and I think I told her or the same thing
 7

     58
 8
     00:05:58,130 --> 00:06:06,500
 9   that all I did was put the forward on it that this was a staff effort by by
10   59
     00:06:06,500 -> 00:06:10,460
11
     SACLANTyeah
12   separately I've been in touch with Susan

13   60
     00:06:10,460 --> 00:06:14,820
14
     Lutzke she's shared the email between you and
15
     61
16   00:06:14,820 -> 00:06:19,460
     her that's how I got your email address that's how you and I got in touch for
17


18   62
     00:06:19,460 -> 00:06:23,020
19   this phone call so I believe she was deceiving you there and I'm not sure
20
     63
21   00:06:23,020 --> 00:06:28,180
     exactly what her purpose was but she is not Pat Ingraham
22

     64
23
     00:06:29,160 --> 00:06:33,520
24   Yeah 1 was very surprised

25   65
     00:06:33,620 --> 00:06:42,620
26
     when I got that that request from her these documents these manuals and staff
27
     66
28   00:06:42,620 --> 00:06:51,080
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 21
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 23 of 44 PageID# 2274



 1   documents are always done as a collaborative effort by the staff you
 2
     67
 3   00:06:51,080 --> 00:06:58,099
     know as a commander I might sign off on it to bring attention to the fact that
 4


 5
     68
 6   00:06:58,099 --> 00:07:04,580
     this is an important document and approved at at the headquarters level
 7

     69
 8
     00:07:04,580 -> 00:07:13,130
 9   but obviously it's not something that that me as the commander wrote right and
10   70
     00:07:13,130 --> 00:07:17,900
11
     would you have directly interfaced with individuals who did write it or you're
12
     71
13   00:07:17,900 -> 00:07:21,820
     just sort ofoverseeing it as a project?
14


15   72
     00:07:22,380 -> 00:07:33,560
16   right okay hang on just a minute my phone that captures your voice
17
     73
18   00:07:33,560 -> 00:07:42,340
     message is being delayed but...       I can rephrase I don't know why this
19

     74
20
     00:07:42,340 --> 00:07:50,500
21   individual would would indicate that he wrote this because these these type
22   75
     00:07:50,500 --> 00:07:58,140
23
     manuals are always something that that is done at a stafflevel I see I see
24
     76
25   00:07:58,160 -> 00:08:04,510
     and the third individual David George Sweigert retired US Air Force and
26


27   77
     00:08:04,510 --> 00:08:09,900
28   contract employee of various agencies have you ever seen this guy before?
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 22
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 24 of 44 PageID# 2275



 1

     78
 2
     00:08:11,060 -> 00:08:14,740
 3   I don't know this individual at all

 4   79
     00:08:14,780 -> 00:08:21,100
 5
     yeah I mean I you know you've got good pictures on him and everything else
 6
     80
 7   00:08:21,100 -> 00:08:29,150
     obviously somebody that also was a defense contractor from time to time he
 8


 9   81
     00:08:29,150 --> 00:08:33,560
10   could have been in the headquarters but I never I never recalled meeting him or
11
     82
12   00:08:33,560 --> 00:08:40,920
     seeing him
13   could've he had a a periodic contract
14
     83
15   00:08:40,920 --> 00:08:45,660
     at Booz Allen Hamilton or somebody like that working in the headquarters yes but
16

     84
17
     00:08:45,660 -> 00:08:50,130
18   I don't I don't remember ever meeting him ofcourse I'm just trying to
19   85
     00:08:50,130 --> 00:08:54,300
20
     determine why these individuals would have selected this book I mean they're
21
     86
22   00:08:54,300 --> 00:09:01,019
     so persistent in their efforts to stop me from reporting on things their
23


24   87
     00:09:01,019 -> 00:09:06,600
25   explanation of simply not liking my news program can't possibly be the real
26
     88
27   00:09:06,600 -> 00:09:11,550
     explanation for their multiple lawsuits they've brought against me and constant
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 23
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 25 of 44 PageID# 2276



 1   89
     00:09:11,560->00:09:15,020
2
     harassment and defamation
3    so listen General thank you very much

4

     90
 5
     00:09:15,020 -> 00:09:18,320
6    for your time I think that's really all I needed to ask you I really appreciate

 7   91
     00:09:18,320 -> 00:09:25,320
8
     you sharing that information with me and 1 hope you feel alright and can get
9
     92
10   00:09:25,320 -> 00:09:28,000
     some treatment for this condition
11


12   93
     00:09:28,900 -> 00:09:32,380
13   yes it's always upsetting when
14
     94
15   00:09:32,380 -> 00:09:38,000
     people take credit for other people's work why somebody unless they're just
16

     95
17
     00:09:38,000 -> 00:09:46,860
18   trying to fatten their resume by taking credit for something like this is beyond

19   96
     00:09:46,860 -> 00:09:52,290
20
     me why somebody would try to take this credit but it's this is obviously a
21
     97
22   00:09:52,290 -> 00:10:00,860
     staff document that was worked for months and approved by a multinational
23


24   98
     00:10:00,860 -> 00:10:10,380
25   headquarters so I it's just absolutely beyond a doubt something that the
26
     99
27   00:10:10,380 ~> 00:10:15,920
     headquarters put together are not one
28   individual I understand it's too complicated a document
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 24
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 26 of 44 PageID# 2277



 1

     100
 2
     00:10:15,920 --> 00:10:20,880
 3   yeah one last question with regard to the lawyer representing mr. Steele this

 4   101
     00:10:20,880 --> 00:10:25,680
 5
     Steven s Biss as I mentioned in the document 1 have reason to believe that
 6
     102
 7   00:10:25,680 --> 00:10:30,750
     Robert David Steele has put Biss in touch with the House Intelligence
 8


 9   103
     00:10:30,750 -> 00:10:36,320
10   Committee ranking member Devon Nunez and has encouraged Nunez to bring a lawsuit
11
     104

12   00:10:36,320 -> 00:10:42,880
     against the software company social media giant Twitter and various
13

     105
14
     00:10:42,880 --> 00:10:49,180
15   co-defendants I have reason to suspect Biss is in a regular practice of
16   106
     00:10:49,190 ~> 00:10:53,380
17
     engaging in these fraudulent lawsuits and I'm speculating when I say this but
18
     107
19   00:10:53,390 ~> 00:10:58,580
     1 believe they're targeting mr. Nunez in an effort to damage his reputation
20


21   108
     00:10:58,580 ->00:11:04,130
22   because I've read their lawsuit and it has virtually no hope of succeeding it
23
     109
24   00:11:04,130->00:11:10,700
     has already served to basically be the source ofridicule for mr. Nunez who of
25

     110
26
     00:11:10,700-> 00:11:15,680
27   course was closely associated with championing president Trump's claims of
28   111
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 25
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 27 of 44 PageID# 2278



 1   00:11:15,680 -> 00:11:20,120
     innocence during the time that the Robert Mueller investigation was going on
 2


 3
     112
 4   00:11:20,120 ->00:11:24,280
     do you have any advice as to what i might be able to do to alert mr. Nunez
 5


 6   113
     00:11:24,280 -> 00:11:29,240
 7   I've tried contacting his office and no success
 8
     114
 9   00:11:29,520 ->00:11:31,900
     that's very disappointing
10

     115
11
     00:11:32,800 -> 00:11:34,060
12   Yeah

13   116
     00:11:36,240 ->00:11:41,320
14
     any any advice as to what I might be able to do do you have any contacts who
15
     117
16   00:11:41,320 ->00:11:47,360
     could possibly raise an alert to mr.
17
     Nunez as to the activities ofthese individuals?
18
     118
19   00:11:48,200 -> 00:11:54,660
     I don't the only thing that
20
     I could possibly suggest that there
21
     119
22   00:11:54,660 -> 00:12:02,960
23
     there may be still a staff trail within SACLANT headquarters ofthe staffing

24   120
     00:12:02,960 -> 00:12:08,030
25   ofthat document even though it's 18 years ago there still could be in the
26
     121
27   00:12:08,030 -> 00:12:13,700
     files you know those things are pretty heavily staffed within the headquarters
28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 26
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 28 of 44 PageID# 2279



 1   122
     00:12:13,700 -> 00:12:21,290
 2
     and there may be something still in the files and in SACLANT the staffing of
 3
     123
 4   00:12:21,290 --> 00:12:26,680
     that document even though it was 18 years ago to show how that thing was
 5


 6   124
     00:12:26,690 -> 00:12:34,460
 7   ultimately approved well yeah 1 don't know that it would be necessary to go to
 8
     125
 9   00:12:34,460 --> 00:12:40,100
     those lengths I think your statements here definitely serve to counteract
10

     126
11
     00:12:40,100 --> 00:12:45,080
12   Robert David Steele's ridiculous claims and 1 definitely appreciate your time

13   127
     00:12:45,080 -> 00:12:48,480
14
     this morning general thank you very much
15
     128
16   00:12:48,820 --> 00:12:53,280
     yeah I mean it is a ridiculous claim but
17


18   129
     00:12:53,580 -> 00:12:59,920
19   but if he's trying to take credit for it and and
20
     130
21   00:12:59,930 --> 00:13:06,710
     trying to use that as the defamation ofcharacter against you I mean it may be
22

     131
23
     00:13:06,710-->00:13:11,300
24   another another outlet for you yeah all right well 1 appreciate that I will
25   132
     00:13:11,300 ~> 00:13:15,000
26
     follow up thank you very much sir have a good morning
27
     133
28   00:13:15,000 ~> 00:13:17,340
     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 27
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 29 of 44 PageID# 2280



 1   okay Jason good luck to you
 2
     134
 3   00:13:17,340 -> 00:13:19,860

4    take care

 5


6


 7


 8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 28
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 30 of 44 PageID# 2281



 1
                                                                                            EXHIBIT B

 2    Hotw          Tooit            1)* pol              NOMXiKnOW^O
                                                                                                                                                                                           P ® 4
                    s !3 Q,                                                                    It e © ®
 3
                                                                                                                                     rat. wewtinojttrofcTwvaia-warMHUtiwCit# cutiiBrf
                                               Robert Dovid Stool#

 4


 5
                                                                                                                                  Cruwc mcxrroiiN*
                                                                                                                                  MMtr
                                                                                                                                          •tiniMnaiMKQ

 6                                                     NOMINATION FOR THE NOBEL PEACE PRIZE


 7                                                                                                                                  MtCSa.
                                                                                                                                    NpttS*
                                                                                                                                             S9IMi9l?U,r»M(FI
                                                                                                                                             AtOdlMtt
                                                                             Robert David Steele                                  ••»«Mrw    «lt



 8


 9                                                  For leodenhip in redirecting thecrofi ofintelligence(dedsion'Support)
                                                                                                                                                                                        I OpUru# PDF
                                               owoyfiem spies and secrecy enabling warand waste,toward open sources ond
                                               methodsfavorable to peace artd prosperity.                                                                                         ^ Mnti focrt
10


11


12
                                               Ncmmatiort Narrstiv#
                                               NomMM's Vision in Sci GraoAics
13                                             Nom«««'s Sgnvnary BieiraAhy
                                               Noin«i«*'» Chronetogy
                                               Nomai##"* S*iKt*d Pvbiieations
14
     Mt ^    1;ff    a* Ijr


15

                                                   irrm
16   3 ©                      109%
                                                    *                                                           Oocument Properties
                                                                                      Description    Security     Fonts   initia) View       Custom       Advanced
17
                                                                      Description

                                                                                File: NOft«NATION-FOR-THE-NOBEL-PEACE-PRiZE-Robert-David-SteeIe.p<rt
18
                                                                             Title: "                                                                           '
                                                                          Authon : RobertStecle
19
                                                                         Subject: ;
20                                                                     Keywords:



21
                                                                        Creatod; 1/11/17, 7:36:51 PM                                                    Additional Metadata..
22                                                                      Modified: 1/11/17, 7:36:51 PM
                                                                     Application; Microsolto Word 2010

23   L PEACE PRIZE                                                   Advanced

                                                                       PDF Producer:        Microsoft:^ Word 2010
24                                                                      POP Version:        1.5 (Acrobat 6.x)
                                                                             Location:      Macintosh HD:Users:{asonsoodman;Dacufnant3:RDS lawsuit:
25                                                                              RIe Size:   902.46 KB (924,120 Bytes)
                                                                          Page Size:        8.50x11.00 In                                Number of Pages:         10
26   ile                                                                Tagged PDF:         Yes                                            Fast Web View:         No


27


28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 29
         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 31 of 44 PageID# 2282



     1
                                                                               EXHIBIT C

 2


 3


 4                 From: DefansoTV ®lango®ainal com
                 Subieci: Fwd:HAZMAT
                   Date: June 18.2019 a: 11:41 AM
 5                   To: truth@cfcwSourc»thetnjtn cfg, cEeamat)®gmall com


 6
                                 Fofwarctedmessa^
                       From! Rctiert Steele <rc»ri?rT oavnir.tt^iA
 7                     Dais: Fn. Jun 30.2017 at 953PM
                       Sutiject: Fie: HAZMAT
                       To: anwihetan»a<a!anvailii®om.■^ll coma, rnStQ<h;to?ri3g'Qniaii o-mr>
 8                     Cc: Oetango <D«lanQo(A'omail cntn>


 9                     Manny. BEFORE the interview, g ve me a list« eleven truth tellers. I will name them cnline as credOe scurees with you teinq the
                       top one

                          Fn. Jun 30.2017at9*47 PM, ametl>etanva<atanvanii ®rmai com> vwcte.
10                     : mango.
                            you are a very articulale vace cT reason and the fact you live half your life on camera, makes it almost impcssiUe fw anyone to
11
                       ■ lie aOcut you. Itlshardtodrsttngjehwholsalunsttcandwhoisapaldwhoisanaltentionwhoreeto.. trie most prcfiflosource d
                       : dsinfo is meda matKis, tne aauld brock, lyn rctneschild ppeline d horse shit DaviOB seaman knows a id at»ut this.
                       : I tMnk manny. you have a much better i<»a $ to who is an authentic/ ^nuine than I do. I tousot into the cfavid seaman
12                     ] Is phony but realized In his interview with you. that I was totally off t>ase.
                       , I would give tf>e following people as the people I firmly celie've aie using their own judgement cut I do want tosay. i am wrcno a
13                     ; lot. BESIDES MANNY my newscasters would Ce:

                       ; H. A Goodman
14                       davldT (coffee with <ave)

                         MLordandSod
15
                       : vIcturiE libertas

16                     ■ William mount

                       i ctevidseaman
17
                         Robert wants 12 gxxl people, these are simply the ones i watch, I think manrry is in a far better pcsiticn to determine whothose
18
                       1 leacersdtfBoommunllyare. thars my viewerpreferences. manny is a pait d the community, is cutting attacked and knows these
                       I people and has oulstds owtact with them, I am simply an oceerver.

                       ; It wwd te CM if you took regiiar schedied time to let people suCmit accounts they suspect to t» ctsinfo. If they are not they can
19                      call In anddscuss the accusations but go over all the available fact, and let the viewer decide HUMAN or HA2MAT

                       ■ Normal people do hd allack people sayingthln^ like'Defangois attadbadpeison. I am concerned what he micfil do to me or my
20                     1 lamiiy that e just not normal, ns also net legal.
                       f because d tne medum we nave mo means to suck a
21                      'CONTAMINATED MATERIALS latael on people.
                         'until we linisn our open source infotmation pialform we still nave to try to dstnguish who is honest
22                     : whatevidsnoe is presented
                       : appeals toemobons vs intellecf
                       i attacks otheis?
23                     ! is angered by opposition?
                       : grandose corvcluslcns... is tns 'a huge step for the crowoBouroe community?
                         Will M rationaliy respondto Informatlcn. when facts are brought up, they will be shout, dsmean mock tut neverever adiess
24                    : scriptedstcry lines/comments
                        professional proOkiction videos (aka morpfionlus)
                      ; entertainment industry connections
                      i attacking dscrectting others
25
                        no person whowatones 'WHOSPCXDFED THE SETHRICH FILES believes him to be aumendc. it would be easier to create anew
26
                      ; platform that exduttes all the rigged cBta commercials than to separate who s and who s nd crazy d paid to be wrong we all
                      i know tmy are tCKictxit we cant get ndd mem.
                        it hoc tY^rvvriA' PW tiiHW     k rwsdrt A WBW7T1 IPP   V^i• .^rtt nr. havH arvH i   n an A Icfd rinht nrwM ttMivf rtnr/t hawA a *>Arru in tha

27


28

         DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 30
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 32 of 44 PageID# 2283




              ■ mr*?'                 "*""2; ®               "®®'® "''af'sa • at least slow the i0posts a day'a »it Ma'na rach pewn
                Ilv
                their ownlS^
                      own legal team, pay 20k fepeaters=
                                              per person.the proceeds
                                                          where they getwould tund thetonew
                                                                          the money     pay thing with thewill
                                                                                            their lawyers  proceeds, each
                                                                                                               come out    fake actor will
                                                                                                                        in discoverys  itshave
                                                                                                                                           a traplto hire
               WHAT TO 00 TO SCARE THEM:

               "anyone being harassed and stalked for speaking the truth should send a detailed account of who is cyber harassing
               Jhte
               Wsl^ppening. put;I'"'® S!l
                                 crMdstaiked*  fn subjectIme"tliaI can
                                                                    rightdeal
                                                                           satwith
                                                                              of facts
                                                                                   thatyou
                                                                                       andwill
                                                                                           writebecases
                                                                                                   Included
                                                                                                        andInget
                                                                                                              thethem
                                                                                                                  lawsuits
                                                                                                                      filed we  intend tothis
                                                                                                                            if needed,     filewiil
                                                                                                                                                to reelly
                                                                                                                                                    expose
               hurt them. Also strongly imply that a new youtube is being created In secret, that will drive them nuts.
               WHAT PEOPLE CAN DOTO NOT BE PART OF THE PROBLEM
                       '*^.""®'=""'<*™»''on"'ithout deciding right away and being sure, collect a lot of infoimaiion. If you talk about pi
                                                m point out the mountains of evidence that already exists, do not repeat an internet rumor, do
               nm dedde whatis true and false based on the words of another atone, trust your gutfeeling that you are being lied to but don't
               accuse people of things wiih no evidence.                                       r    :>-       »      >            s

                                                      so ihey dent hear about ted gundeison paui bonacd. caradcii. This is being done on a
            ' not forgotten what they are working so hand to distract
                                                                  Of Children
                                                                      us from.gomlssingfromDC each month, make sure they know people       have
                                                                                                                                  K'-e'"'"<■»«»
              Tanya
             : -443 875 6091




            ^UNRIG: httD:/^nvut1 conn/lnriiflfi<;Go.UNRiG
            Personal Page: hUp:/A'obeftdavidaefjiQ mm
            Group Blog: httD://bhlbetaiota net
            Donate to Ncn-Profit: hitn7/Davpft|.mQ/gafthintfii




DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 31
     Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 33 of 44 PageID# 2284



 1
                                                                          EXHIBIT D

 2


 3


 4             From; OefangoTV .irango^gtial isam
             Subject: Fwd Apology again wrtbout caveats
               Date: June 13.3319 at 11 41 AM
 5               To: truth®CTOwdsourojthetiuth.org aseaman®3naii.oom


 6
                            Fonwarcfedmessage
                    From: Robert Steele<rcten daviar.ie^ie vivasg'email .y«n>
 7                  Date: Men, Dee4.2017at 638 PM
                    Sifcject: Re: Apology again without caveats
                    To: PetaneixrBfaneyvjgcmail nein>
 8
                   should I ask Tyroan for ttie access inromictlon? Steve asked me net to contact him whacs tre least trcubiing way to'take
 9                  possessionf of the chanrel? cSrea from Tyroan?
                    On Men, Deed. 2017 at 627PM,DefanQ0<(¥'f5nn."®(yriail com> wrote:
10                    Inthe l^t month I have ^neraed overiK in bitcoin posSng my content on steemit regularly and using the platfomi, I have a small
                    : channel on steemit with only the posts I have. IF you started just ccipy and pastmgyour content overto steemit and kept active you
                    I could t» doings times that with litlle to no prottem, Steemitjust a new platform that people are using for good and it doesn't matter
                      if they are cvd articles of yours, they still will ^nerate incoming on the platform, its the decentralized platfcrm that your lookingfor, it
11                    has all me thin^ It needed to fully design anduse any often source systems. They just need to tie created andconnected

12
                    ; CDn Mon, Dec4,2D17at4:11 PM, Rolieit Steele<rgOert_^vidsteete_vivas^gmai!j2cn^ wrote:
                    I j PLEASE calm Tanya for me You can tell here I am your Pitch now(smile)
13
                    I ; Oi Mon, Dec4,2017a 600 PM. Defanao<rjefano^®rmaii com^ wrote
                          Thanks A Lot
14
                          I was n«my rntentico tohurt you, but I just waited to dear the arfcr many people and it seems we had good stopping point
15                        Bless you for all you have done and I know thln^ are going tote better in the future Takesome time and collect youisell
                          because January IS going to be a very busy Ume for all of us.

16                        The viofeoshould be edted down and I will keep myself quite on me subject unbi it seems like irs safe to talk aboa it. fm just
                          gang all in on cteflecting any negative comments from Goodman's crowd He fell for a trap I set for him and its not lookrnq
                          good for him.
17
                          Ycu ]u5t needto start posbng on steemit Sure month one will t» nothing but If you spend the next rncnm moving over content
                          from your website I can be nonest andsaying you couldbe generating over 7k a month andcrypto
18

                          On Men, Dec4. 2017 at 10:56 AM. Robert steele gmhort mvinc;tw--iv^ uiva^ianmaii                 wrote:
19                          Bless you. I fucked up and it was net at ail my imenBcn to be Insulting to you. Absolulely NOT
                            I will do whatever ycu wish Indudng It ycu drect me. posting an apology with no caveats at the vi<»o(wrteh you can leave
20                          up ornot as you please)and da ng a future live stream or not. i am about to dsajipearfrom pubfie vew tor 30 days,from
                            SaturOBy.

21                          I will not mention the vioeo again. If asked by another host about it I willsay I screwed up and have apologfzed to ycu three
                            bmes, profusely, I was completely in the wrong In how I spoke Coirit on me to be honoratle with ycu
22                          Also, Trevor just reminded me mat I had offered ycu the bus ride, and that is alsoiuteiy still yours if ycu wish I am waiting
                            Oh Cynlhia to dedae about coming back to the USA, I will do an email now cc you that puts this leack on the teoe wim her.
23                          On Steemit, I will fdlow yotr lead and do whatever you tell me to do
                            My tieart Is nghterforre-connecling with ycu. l was NEVER my intent to disrespeot you or your channel, I was stupdand
24
                            RoCveit

25
                            On Men, Dec4,2017 at 1239PM. Defanaeg.Tefanoiy.g'arnail comi» wrnte
                             I accept the apology. We win tlguie what do rtext
26                            Qi Dec4,20178:18 AM.'Robert Steele' grotert c'.avid sieeie vrvaG®cmaii ccm> wrote:
                                 IJanrHf


27


28

     DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 32
         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 34 of 44 PageID# 2285



     1


 2
                                 THIS PAGE INTENTIONALLY BLANK
 3


 4


 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

         DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 33
         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 35 of 44 PageID# 2286




     3
                                   I apologize again, wilh no caveats. What oan I do to make it right? Will hope to hear from you.
     4
                                   Both Steve and Cynthia are united with you and hold me accountable for being completely wrong In
                                   Veiy respectfully.
                                   Robert
     5

                                   #UNRIG Home: htb:/AjnriQ net
  6                                #UNR1G Donate: httD:/Ainvurl com/lndififSoGo-UNRIG
                                   PersonaJ Page: htto:/A-obertclavidsteete cfyn
                                   Group Bfog: httpT/bhibetaiota.net
  7                                Donate to Non*Profit:


 8
                              tfUNRIG Home: httD:/Ainr>Q net
 9                            ^UNRIG Donate: http7/tnvur1 com/lndieGoGo-UNlRIG
                              Personal Page; htto:/frobertdavidsteete.com

 10                          : Donate to Non-Profit: http /toavpal me/Farrh|n^ni


 11


 12


 13


14
                         #UNRIG Home: httP /Zunno net
15                        UNRIG Donate: http://tinvurt com/lndiflGoGo-UNfliG
                         Persona) Page: http:/A-ob€ftda\ridsteele com

                       ! Donate to Non-Profit; httpr/Ajavpal.me/Eartntntel
16


17

18


19


20
                    #UNR1G Home: http /Ajnria net
                    ^UNRIG Donate: http /Ainvuri.comjIndieQoGo-UNRiG
21
                    Personal P«go: htto:/A-obertdavldsteele.com
                    Group Blog: http:/ybhibetaiQta net
                    Donate to Ncn«Profit: httprZ/pavpal.me/ganbInt<^
22


23
                    Defanao<»Qmail com

24


25


26


27


28

         DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 34
         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 36 of 44 PageID# 2287



                                                                            EXHIBIT E

     2


     3


  4                From: Oefango TV de(ango@gmail.com
                 Subject: Fwd: sorry!
                   Date: June 18.2019 at 11:44 AM
  5                  To: truth@crowdsoureethetrutt1.or9, dseaman@gmail com


  6
                            - Forwarded message -
                       From:amethetanya <atanvai 1110nmaii mm.
  7                    Date:Sun. Jul 2.2017 at 8:49 AM
                       Subject: sorry!
                       To: Datango <D6tanon@Rmail mma
 8
                       So I love Rotjert but he moves way to fast. I wasjust having lunch and talking about tww viewers discern things and why you are the
 9                     bea one basically (let's face facts you are a good 50IQ points > rest) I'm slammed busy with life as I'm sure you are but also with kids
                       and a husband (thats like 3kids)so if him deciding TOMORROW was a pain in your butt I do apologize.
 10                    I'm sitting here writing defamation cases for my husband for policemen and thinking I can In three days get you a case against
                       Jason. I m guessing a half a miiiion bucks they will throw at you to just make it go away = catch it! Robert is the real deal he can go
                      tOMurtforyou. And will, that is cool thing about him. He drove 3 hours to come see me on the farm (terrified honestly)and hung out
 11
                      all day, seemingly unaffected my friends showing up artd doing bong hits.
                      I had written the most killer case against jakeHjrisis-actor-morphonius. i will have Nora(maccoby)send you a oopy (i cant). They
                      called her dad a child trafficker, while her whole family is in the hospital(her mom is dying) her brother Is a lawyer who repped
 12
                                                "divorce" but apparently HE blackmailed BROCK and is NOT a pedo??? just a fudge packer
                       NOTTHATTHERE'S ANYTHING WRONG WITH THAT—.                                           i-™     i         a i""
13
                                                     wlio eventually would not let her file against morphonius because his corporate overlords didn't want the
                      publicity, the lawsuit he is waving around on his channel, f wrote that. Nora had started trying to help Robert get to trump
                      she liv^ like a few doors down from Pense's guards(I call them spear holders because he is a notorious fag)when her family came
14                    under intense fire from media mahers. THE ONLY person who knew the stuff in the highly produced morphonius pieces was brock,
                      anj^ays then sbe got in a huge fight with Robert over the pedo Xhing. the details of which escape me. So I was a little wary with
                      helping Robert because I think the attack against her family was t>ecause they were trying to help him. and I still want to go after
15                    media matters, get them off youtube and get the victims of the slander paid.

16
                      anyways do contemplate suing Jason, he's likely Insured. You have a great case.

17
                       "totally is tots wrong with it. poop on the sheetsfor instance.
18


19

                      Oefar;QO®Qmail com
20


21


22

23


24


25


26


27


28

         DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 35
           Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 37 of 44 PageID# 2288


      1
                                                                                  EXHIBIT F
      2


      3
                                                                                                                                                                                               a> HI O iP ^
      4                                                                                                                                                   ?• «i,.yBa«oiyoc»;. y

                  •.AiexantlteUandry                                            »24;re 2018=06^1.                                   ./JaliJ '       • J
      5                                                                                                                                                          438                     0                 (fr48
                                                                                                                                                                                    Cf^wwn                      10




     6                                                                                                                                                        0 ef 20 «qg«fiH »fdM« «x tern SiH ervKar
                                               ■■         ti,37                                                                                               nw «sm ua> «0M> 9 tniM « M* M otMfip-jM
                                                                                       80 30t:7ipM!                                 BfcHried.                 Tli« w4m hM 0 Mdi rraM to it* Uci
                                                                           si   ,>.<.v-.'.v.:.-. s.   Ji.   '•:•


     7
                                                                                                                                                                   3                     0                 1
                                                                                                                                                                 Oitot            Qv9M<Mtf               Ommw
                                r ,: ■ ■ .■■■■. :.v   .           ' .-. ■ ■■Sl:50O-                   20 i 7-00-0:  S. y RSW.-. ,.M '^VvSi"-
     8
                                                                                                                                                               37.2k                610
                                                                                                                                                                 VM



     9
                                                                                                                                                          •     *«». ftkanMI    ■f t*nt Ml Tacm «             KaM<
                                                                                                                                                                                                  4rnn««r4H«*««
                                                                                                                                                                                artM'MI«AaM

 10

                                                                                                                                                                                                  *01C»'C*»      @
 11                                                                                                                                                                             I RWHMOotolytSao

                I^M'(«y OTSIUB. n«Mnwh ha Goodnun                   5^1,                                                                                  T>:^w^Kcni«
 12                                                                                                                ifr «<   9' !J    >   i«A«   -.. W<t

                                                                                                                                                                                  TIM 0«i^ tnttoia wnt Dm
                                                                                                                                                                                  PMn» vit/n > TIM OaOr-
                                                                                                                                                                                  (V<«
 13


 14


 15


 16


 17


 18


 19


20


21


22


23


24


25


26


27


28

          DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS ■                                                                                       36
         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 38 of 44 PageID# 2289



     1
                                                                                                      EXHIBIT G

 2


 3


 4                              It




 5
                                                                 •• MM!lOlfU to wr M OC M M M




 6


 7
                         u.tcrna I« MM 0N(noiAto «tt MM MO<0CMM6O ro UM COMN r>« VCSM t>«a*:uM)mS
                         ■ CMMtQO                          II
                           MOM M      «U.n««l TMt OCaCfUrtflQ tnvl M       ■> N( <M •( XMIt Ml
 8


 9
                                                                • — • • ••                             ^
10                                                                                                     V



11
           The Youlube Purge 3.0 and The Zodiac Letter?
           ^S9 ViC'.vU
12
                                                                       ^                         A
                                               TO                 Uvecn.TL                  SJiTift    Dc
13
                    DefangoTV
14         "   r    20:< sijbjCEibfs



          Comments Vi
15

                    Acid <1 public cofiiruens...
16

                    nchGPSc3;a • 6 hQurs Cigo
17
                    This v.'ould never happen to the young turkies and Ihe soc agenda
18


19


20


21


22


23


24


25


26


27


28

         DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 37
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 39 of 44 PageID# 2290



                                      EXHIBIT H

                  ••oooaT&T LTE          2:23 PM                  57% BC
                                        2 Messages
                                    Your July 3rd Tour              \/


                      Found in All Mai! Mailbox                   B

                      Robert Steels                      7/7/17
                      To: George Webb                Details


                      George,for Information. A
                      massive law suit is about to be
                    filed against Jason Goodman
                     by a lawyer who specializes in
                    defamation cases. Manny is
                    the one who will be in front, my
                    case will simply be in support.
                    Jason is buried so deep by his
                    own words that we expect
                    Google to shut him down
                    completely — close his
                    channel and delete all of his
                    videos. Since the videos
                    appear in all states this will be
                    a multi-state filing, done pro
                  P          B           ®           <5^           0'



DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 38
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 40 of 44 PageID# 2291




        Circuit Court for.Eastern Divistion Virginia                                             Case No.3:17-CV-601-MHL
                                                             CttyorCoun^
        Robert David Steels and Earth Intelligence Networ
                                                                                 Jason Goodman
        Name                                                                     Name
        1100S LANGTON ARMS CT                                              VS. 252 7th avenue                                 6s
        aireeiAadiess                                        AiJOf—              StreetAddress                                 Apt#
        OAKTON,                 VA     22124       (S7l1 320-8573                New York              NY    10001   ^323 ^ 744-7594
        City                   State    ZipCode       Area Tetephone                                  state ZIpCode Area           Telephone
                                                      Code                                                             Code
                             Pbhtiff                                                                DeHendant




                                                     CERTIFICATE OF SERVICE
                                                                    (DOMREL58)


                  I HEREBY CERTIFY that on this^^ day of                                                             , 2oi9_,acopy
                                                              DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
                  ofthe document(s)entitled
                                                                                                      Title of Document(s)
                                                                               was/were mailed, postage prepaid to:
                  Susan Lutzke Holmes
                  Opposing Party or HIs/Her Attorney
                  2608 Leisure Dr Unit B

                 Address

                        Fort Collins                           CO                    80525
                 6«y-                                                  state                       Sp—



                                        June 26. 2019
                                        Date




                                                                       Page 1 of 1
                                                                                                            DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 41 of 44 PageID# 2292




         Circuit Court for Eastern Divistinn Virginia                                               Case No. 3:17-CV-601-MHL
                                                               CNyorCounty
         Robert David Sleele and Earth Intelligence Nelwor
                                                                                    Jason Goodman
        iwliB
                                                                                    Name
         11005 UNGTON ARMS CT
                                                                             YS. 252 7th avertue                                      6s
                                                               Apis                 StreetAddress
         OAKTON,                 VA     22124                                                                                          Apt#
                                                    _^S7^) 320-8573                 Now York              NY    tOOOt             \
                                                                                                               —           }.
        City                    State    ZipCode       Area   Telephone             City                 State ZIpCode Area                Telephone
                                                       Code
                                                                                                                           Code
                             PkmSf
                                                                                                       Deiendant




                                                     CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                  I HEREBY CERTIFY that on this^ C day of                                                               , 8019               a copy
                 ofthe document(s)entitled                      defendant's response to PLAiNTiFF's motion for rule 11 sanctions
                                                                                                         Title of Docuiiient(s)
                                                                               was/were mailed, postage prepaid to:
                  Steven S Bias
                  Opposing Party or His/Her Attorney
                  300 West Main Street Suite 102
                 Address

                ^
                fidy
                     Charlottesville                             VA                   22903
                    •»                                                    OUHB —
                                                                                                     Zip—



                                        June 26. 201 fl
                                                                      Signature




                                                                      Page 1 of 1
                                                                                                            DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 42 of 44 PageID# 2293




        Circuit Court for.Eastern Divislion Virginia                                                     Case No.3:17-cv-601-MHL
                                                               CHyorCoun^
         Robert David Steele and Earth Intelligence Networ
                                                                                        Jason Goodman
        Name
                                                                                        Name
         11005 LANGTON ARMS CT
                                                                               vs.      252 7th avenue                                 Ss
                                                              - AtO                     SbeetAddiess
        OAKTON,
                                                                                                                                        Apt#
                                 VA     22124      (5711 320-SS73                       New York               NY    10001
                                                                                                                               (323 1 744-7594
        City                    State    ZIpCode       Area   Telephone                 City                  Stale Zip Code    Area        Telephone
                                                       Code
                                                                                                                                Code
                              Pkuraff
                                                                                                            De/endant




                                                     CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                  I HEREBY CERTIFY that on thi^ dayof                                                                        , 2019           a copy
                  ofthe document(s)entitlr^H                    defendant's response to plaintiff's motion for rule it sanctions
                                                                                                              Title of Docunient(s)
                                                                                 was/were mailed, postage prepaid to:
                  D. George Sweigert
                  Opposing Party or HIs/Her Attorney
                  PO Box 152

                 Address

                      Mesa                                       AZ                       85211



                                        June 26. 2Q13
                                        Date




                                                                          Page 1 of 1
                                                                                                                 DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 43 of 44 PageID# 2294




         Circuit Court for.Eastern Divistion Viroinia
                                                                                                  Case No.3:17-cv-601-MHL
                                                              CftyorCounfy
         Robert David Sleele and Earth Intelligence Networ
                                                                                 Jason Goodman

         11005 LANGTON ARMS CT
                                                                          VS.    252 7th avenue
        stresETsaai^
                                                           Apnr-                 StreetAddress
        OAKTON,                                                                                                               Apt#
                                        gg'24      (571^ 3?n-BS7a                New York
        Ci^                     state ZpCode          Area Telephane                                         '°°°^    ^23 ^ 744-7fi(M
                                                                                 City                  State ZpCode Area       Telephane
                                                      Coite
                             PlaaiWf                                                                                   Code
                                                                                                    D^endant




                                                     CERTIFICATE OF SERVICE
                                                                   (DOMREL58)

                 1 HEREBY CERTIFY that on thisj^^/                             day of,
                                                                                         Juni;

                                                                                                                     , 2019       a copy
                 ofthe document(s)entitlftH p^'^^ndants response to plaintiff's motion for rule 11 sanctions'

                                                                                                      Title of Oocunient(s)
                                                                             was/were mailed, postage prepaid to:
                 Terry Frank Kaufman & Canoles
                   KKvoiiiyrdiryoniis/HorAttomey
                 1021 E. Cary Street, 14th Floor
                Address

                    Richmond                                  VA                  23219



                                       June 26. pnio
                                      Date
                                                                    S^natuiB




                                                                   Page 1 of 1
                                                                                                        DR58- Revised 13 February 2001
       Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 44 of 44 PageID# 2295

                                             UNITED STATES DISTRICT COURT
                                             eastern district of VIRIGINIA
                                                                    DIVISION



         ROBERT DAVID STEELE,et al.,
                                       Plaintiff(s),
                        V.


                                                                         Civil Action Number; 3:17-cv.00601-MHL
         JASON GOODMAN,etal..
                                      Defendant(s).


                                   LOCAL RULE 83.1(M)CERTIFICATION
   I declare under penalty of perjury that;
   No attorney has prepared,or assisted in the                        DEFENDANT'S RESPONSE TO
                                                       preparation of
                                                                    — PLAINTIFFS MOTION FOR RULE
     JASON GOODMAN                                                      11 SANCTIONS
  Name of^Sl             (i'uiu ui Type)

  Signatjj^ofP/oSe Party
  Executed on: June 26 2019
                                           (Date)

                                                             OR


 The following attorney(s) prepared or assisted
                                                        me in preparation of
                                                                               (Title ofDocument)
(Name of Attorney)

(Address of Attorney)

(Telephone Number ofAttorney)
Prepared, or assisted in the preparation of. this document

(Name ot J-ro Se Party (Print or Type) '

Signature ofPro Se Party
Executed on:
                                       (Date)
